          Case 2:11-cv-01421-JAD-NJK Document 181 Filed 12/14/20 Page 1 of 2




 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
 6                                      DISTRICT OF NEVADA
 7
     BILLY CEPERO,
 8                                                           Case No.: 2:11-cv-01421-JAD-NJK
             Plaintiff(s),
 9                                                                          Order
     v.
10
     LAS VEGAS METROPOLITAN POLICE
11   DEPARTMENT, et al.,
12           Defendant(s).
13         A settlement conference is currently set for December 16, 2020, and the parties were
14 required to submit settlement briefs by December 9, 2020. Docket No. 178. Having now received
15 Plaintiff’s settlement brief, see Docket No. 180, the Court finds that it is deficient in at least two
16 significant ways. First, it does not provide an initial settlement offer. But see Docket No. 178 at
17 3. Second, it does not provide an email address through which Plaintiff can participate in the
18 settlement conference. But see id. at 3.
19         Given the circumstances, the settlement conference is VACATED. Plaintiff’s counsel
20 must immediately contact Ely State Prison so that she can communicate with her client about the
21 case, about the settlement conference in general, and about a first settlement offer in particular.
22 Plaintiff’s counsel must also coordinate with prison officials as to Plaintiff’s video appearance for
23 the settlement conference. To the extent more than an email address is necessary for that
24 appearance, Plaintiff’s counsel must identify the necessary procedures that will need to be
25 followed.
26         Counsel must also meet and confer on new dates for the settlement conference and must
27 file a stipulation with those dates by January 7, 2021. Such a stipulation must also include a
28 deadline for Plaintiff to submit a renewed settlement statement that includes an initial settlement

                                                     1
          Case 2:11-cv-01421-JAD-NJK Document 181 Filed 12/14/20 Page 2 of 2




 1 offer, provides a means by which Plaintiff can appear by video for the settlement conference, and
 2 otherwise complies with the requirements set out in the previous order at Docket No. 178.
 3         IT IS SO ORDERED.
 4         Dated: December 14, 2020
 5                                                             ______________________________
                                                               Nancy J. Koppe
 6                                                             United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
